Citation Nr: 0713933	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-12 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for chronic esophagitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from July 1965 to January 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In an August 2004 Statement of Accredited Representation in 
Appealed Case (VA Form 646), the veteran's representative 
requested that the veteran be afforded an examination to 
assess the current severity of the service-connected 
disability at issue.  In this regard, it was noted that the 
last such examination had been undertaken in October 2002, 
and that VA treatment records (the latest of which was dated 
in March 2004) were not adequate to rate the veteran's 
chronic esophagitis disability.

In September 2004 the veteran submitted a private medical 
record dated in August 2004 which, according to the veteran, 
shows that his chronic esophagitis is more severely disabling 
than the currently assigned 10 percent rating.  No waiver of 
RO consideration of this additional evidence was included.

In light of the veteran's statements and the medical evidence 
of record, and considering that the veteran and his 
representative have specifically requested another VA 
examination (and the last one was undertaken in October 
2002), the Board finds that another VA examination, 
productive of more current findings, would be useful in 
adjudicating the appeal.  VAOPGCPREC 11-95 (April 7, 1995).

In view of the veteran's and his representative's contentions 
(see page 2 of the April 19, 2007 Written Brief 
Presentation), the AOJ should discuss the appropriateness of 
rating the veteran under Diagnostic Code 7203.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature and severity of his service-
connected chronic esophagitis disability.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.

2.  When the development requested has 
been completed, the issue on appeal 
should again be reviewed (to include 
consideration, if appropriate, under 
Diagnostic Code 7203), based on 
consideration of the record as a whole, 
to include all evidence received since 
issuance of the most recent supplemental 
statement of the case (SSOC), in August 
2004.  If the benefit sought is not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





